Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamame (US 5,158,486).
Regarding claim 1, Tamame discloses an outdoor unit of an air conditioner (3:66-4:4), the outdoor unit comprising:
a case (C) that defines an exterior of the outdoor unit, the case including a heat-exchanging chamber (chamber or region in the interior having “associated coils” 4:3) and a mechanism chamber (chamber or region in the interior having “the compressor unit” 4:2-3);
an inlet hole (through louvres “L”) located on the case and configured to provide a path of external air to flow into the heat-exchanging chamber;
an outlet hole (O) located on the case and configured to provide a path for the internal air to flow out of the heat-exchanging chamber;
a cover (12 and/or 13) configured to cover a portion of an outer surface of the case, the portion of the outer surface of the case excluding the inlet hole and the outlet hole (12 does not cover either of L or O; further 13 covers portions of the case excluding the inlet and outlet hole); and
a magnetic member (16 or 15; “magnetic tape” 4:31,46) located between the case and the cover, and configured to attach the cover to the case by a magnetic force generated by the magnetic member.
Regarding claim 2, Tamame discloses the case (C) and the cover (12), based on the magnetic member (15) being located therebetween, are spaced apart a preset distance (distance is thickness of 15).
Regarding claim 4, Tamame discloses the magnetic member (15) is coupled to an inner surface of the cover (12).
Regarding claim 6, Tamame discloses air is filled in an empty space between the case and the cover (the positioning of the magnet between the case and cover provides space therebetween; said space is filled with air).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Tamame (US 5,158,486) or, in the alternative, under 35 U.S.C. 103 as obvious over Tamame (US 5,158,486) in view of Almaoula (US 10,982,864).
Regarding claims 3, Tamame discloses the cover comprises a first sub-cover (12) and a second sub-cover (13) that are detachably connected with each other (hinge may be “a strip of tape” 4:59 and thus said sub-covers are detachable), and
wherein the first sub-cover (12) covers a first predetermined area of the case and the second sub-cover (13) covers a second predetermined area of the case, and
the first sub-cover (12) covers at least a side surface of the case (12 is to a side of the top surface and therefor is a side surface) and the second sub-cover (13) covers at least an upper surface of the case (13 covers an upper surface central area of the case).
Alternatively, to the extent that applicant argues that the first sub-cover is not covering a side surface of the case, Almaoula is provided. Almaoula provides a similar cover for an outdoor unit of an air conditioner including a first sub-cover (14) and a second sub-cover (12); wherein the first sub-cover (14) covers a side surface of the case and the second sub-cover (12) covers an upper surface of the case. It would have been obvious to one of ordinary skill in the art to have provided Tamame with the cover attaching to the side surface as taught by Almaoula 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamame (US 5,158,486) in view of Chattell (US 10,424,286).
Regarding claim 5, Tamame discloses the magnetic member (16) extends in a first direction (thickness or vertical direction; additionally 16 may be a “strip” as per 3:31) on the cover, wherein the outdoor unit further comprises an additional magnetic member (15) arranged in a second direction (the width direction of the outdoor unit) that is orthogonal to the first direction. Tamame lacks that the additional magnetic member is a plurality. Chattel discloses a cover that is mounted with magnets. Chattel further discloses that utilizing a plurality of magnets is preferable to a single magnet to achieve “balanced attachment” (1:66-2:7). It would have been obvious to one of ordinary skill in the art to have provided Tamame with additional magnetic tape strips as suggested by Chattel in order to increase balanced attachment.
Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamame (US 5,158,486)
Regarding claim 18, Tamame discloses an air conditioner comprising:
 an outdoor unit comprising:
a case (C) that defines an exterior of the outdoor unit, the case including a heat-exchanging chamber (chamber or region in the interior having “associated coils” 4:3) and a mechanism chamber (chamber or region in the interior having “the compressor unit” 4:2-3);
an inlet hole (through louvres “L”) located on the case and configured to provide a path of external air to flow into the heat-exchanging chamber;
an outlet hole (O) located on the case and configured to provide a path for the internal air to flow out of the heat-exchanging chamber;
a cover (12 and/or 13) configured to cover a portion of an outer surface of the case, the portion of the outer surface of the case excluding the inlet hole and the outlet hole (12 does not cover either of L or O; further 13 covers portions of the case excluding the inlet and outlet hole); and
a magnetic member (16 or 15; “magnetic tape” 4:31,46) located between the case and the cover, and configured to attach the cover to the case by a magnetic force generated by the magnetic member; and
an indoor unit connected with the outdoor unit via a refrigerant path and configured to circulate refrigerant flow between the outdoor unit and the indoor unit to exchange heat between air in the indoor unit and the refrigerant (“central air conditioning” as discussed at 1:17 includes an indoor unit and a path for refrigerant to flow therebetween),
wherein the case (C) and the cover (12), based on the magnetic member (15) being located therebetween, are spaced apart a preset distance (distance is thickness of 15). 
Tamame is silent concerning the indoor unit providing both heating and cooling; however examiner takes official notice that central air conditioning units performing both cooling and heating (acting as a heat pump) is old and well known. It would have been obvious to one of ordinary skill in the art to have provided Tamame with a reversing arrangement in order to reverse refrigerant flow allowing for both heating and cooling thereby increasing the utility of the system.
Regarding claim 20, 
wherein the first sub-cover (12) covers a first predetermined area of the case and the second sub-cover (13) covers a second predetermined area of the case, and
the first sub-cover (12) covers at least a side surface of the case (12 is to a side of the top surface and therefor is a side surface) and the second sub-cover (13) covers at least an upper surface of the case (13 covers an upper surface central area of the case).
Alternatively, to the extent that applicant argues that the first sub-cover is not covering a side surface of the case, Almaoula is provided. Almaoula provides a similar cover for an outdoor unit of an air conditioner including a first sub-cover (14) and a second sub-cover (12); wherein the first sub-cover (14) covers a side surface of the case and the second sub-cover (12) covers an upper surface of the case. It would have been obvious to one of ordinary skill in the art to have provided Tamame with the cover attaching to the side surface as taught by Almaoula in order to allow for the cover to include the lip portion as taught by Almaoula which aids to increase coverage of the case.
Claims 1-2, 4, 6-16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herreman et al (US 5,965,851) in view of Fuiji et al (US 4,991,406), and in view of Johnson (US 6,397,617).
Regarding claim 1, Herreman discloses an appliance comprising:
a case (11) that defines an exterior of the appliance;
a cover (24; more specifically the outer layer 39 of 24 represents the cover) configured to cover a portion of an outer surface of the case (11); and
a member located between the case and the cover, and configured to attach the cover to the case (5:22-29 includes the panel being “adhered to the dishwasher tube” and therefor it is understood that an adhesive member is between the case and cover).
Herreman discloses the use of the acoustical insulation for not only dishwasher appliances but also for air conditioners (1:29 and 8:32-35). However Herreman is silent concerning an outdoor unit.
Fuiji discloses an outdoor unit (100) of an air conditioner, the outdoor unit comprising:
a case (101) that defines an exterior of the outdoor unit, the case including a heat-exchanging chamber (chamber including heat exchanger 107 of figure 9) and a mechanism chamber (chamber including compressor 105 of figure 9);
an inlet hole located on the case and configured to provide a path of external air to flow into the heat exchanging chamber (flow arrows shown in figure 9 provide for inlet at rear of case);
an outlet hole located on the case and configure to provide a path for the internal air to flow out of the heat exchanging chamber (flow arrows shown in figure 9 provide for outlet at fan 103); and
a cover (22) configured to cover a portion of the case excluding the inlet and outlet holes. In other words Fuiji provides for the acoustic cover 22 to be associated with the mechanism chamber rather than the heat exchanging chamber.
It would have been obvious to one of ordinary skill in the art to have provided Herreman with the outdoor unit of Fuiji as Herreman provides for the use of an air conditioner in association with the disclosed acoustical panel but lacks details thereof; therefor one of ordinary skill in the art would have necessarily selected from amongst known prior art solutions to embody the air conditioner.
Herreman lacks a magnetic member. Johnson discloses a cover (10) for an air conditioner including a magnetic member (20) located between the case and cover, and configured to attach the cover to the case by a magnetic force generated by the magnetic 
Regarding claim 2, Herreman and Johnson disclose the case and cover, based on the magnetic member being located therebetween, are spaced apart a preset distance (4:1-43 of Johnson provides that the magnets are placed between of the cover and case).
Regarding claim 4, Herreman and Johnson disclose the magnetic member is coupled to an inner surface of the cover (4:16-27 of Johnson).
Regarding claim 6, Herreman discloses air is filled in an empty space between the case and cover (as provided by Johnson the positioning of the magnets between the cover and the case provides for an air space; further empty space within 32 and 36 of Herreman).
Regarding claim 7, Herreman discloses a sound-proof material (32, 34, 36, 40, and/or42) in the empty space between the case (11; where figure 2 shows sidewall 12 of case 11) and cover (39), wherein the sound-proof material is configured to reduce noise and vibration generated form the outdoor unit (column 6 of Herreman discusses the sound-proofing characteristic of the layer).
Regarding claim 8, Herreman discloses the sound-proof material comprises a sound absorbent material (34) that absorbs noise and vibration, and a sound insulating material (40) that insulates noise.
Regarding claim 9, Herreman discloses the sound-proof material (34) is coupled to an inner surface of the cover (39) and is spaced apart from the case (11) by a preset distance.
Regarding claim 10, 
Regarding claim 11, Herreman discloses the sound-proof material, based on the cover being attached to the case, is spaced apart a preset distance from an inner surface of the cover (soundproof layer 40/42 is spaced apart from cover 39) and is in contact with an outer surface of the case (although air gap layer 44 is shown the panel may be adhered to the case; 5:22-29).
Regarding claim 12, Herreman discloses air is filled in an empty space between the cover (39) and the sound-proof material (40/42; layer 34 is a porous or fibrous insulation material which includes air pockets 3:57).
Regarding claims 13-16, because claim 7 provides the meta material in alternative to the sound-proof material the meta material is not required by said claims nor further limitations thereof.
Regarding claim 18, Herreman discloses an appliance comprising:
a case (11) that defines an exterior of the appliance;
a cover (24; more specifically the outer layer 39 of 24 represents the cover) configured to cover a portion of an outer surface of the case (11); and
a member located between the case and the cover, and configured to attach the cover to the case (5:22-29 includes the panel being “adhered to the dishwasher tube” and therefor it is understood that an adhesive member is between the case and cover).
Herreman discloses the use of the acoustical insulation for not only dishwasher appliances but also for air conditioners (1:29 and 8:32-35). However Herreman is silent concerning an outdoor unit.
Fuiji discloses an outdoor unit (100) of an air conditioner, the outdoor unit comprising:
a case (101) that defines an exterior of the outdoor unit, the case including a heat-exchanging chamber (chamber including heat exchanger 107 of figure 9) and a mechanism chamber (chamber including compressor 105 of figure 9);
an inlet hole located on the case and configured to provide a path of external air to flow into the heat exchanging chamber (flow arrows shown in figure 9 provide for inlet at rear of case);
an outlet hole located on the case and configure to provide a path for the internal air to flow out of the heat exchanging chamber (flow arrows shown in figure 9 provide for outlet at fan 103); and
a cover (22) configured to cover a portion of the case excluding the inlet and outlet holes. In other words Fuiji provides for the acoustic cover 22 to be associated with the mechanism chamber rather than the heat exchanging chamber;
an indoor unit connected with the outdoor unit via a refrigerant path and configured to circulate refrigerant flow between the outdoor unit and the indoor unit to exchange heat between air in the indoor unit and the refrigerant (“split type air conditioner” as discussed at 2:61 includes an indoor unit and a path for refrigerant to flow therebetween); and
wherein the indoor unit is configured to provide cooling by passing refrigerant through the indoor unit to absorb heat therein, and to provide heating by passing refrigerant through the indoor unit to supply heat (2:62 “cooling or heating operation”).
It would have been obvious to one of ordinary skill in the art to have provided Herreman with the outdoor unit of Fuiji as Herreman provides for the use of an air conditioner in association with the disclosed acoustical panel but lacks details thereof; therefor one of ordinary skill in the art would have necessarily selected from amongst known prior art solutions to embody the air conditioner.
Herreman lacks a magnetic member. Johnson discloses a cover (10) for an air conditioner including a magnetic member (20) located between the case and cover, and configured to attach the cover to the case by a magnetic force generated by the magnetic 
Regarding claim 19, Herreman discloses a sound-proof material (32, 34, 36, 40, and/or42) in the empty space between the case (11; where figure 2 shows sidewall 12 of case 11) and cover (39), wherein the sound-proof material is configured to reduce noise and vibration generated form the outdoor unit (column 6 of Herreman discusses the sound-proofing characteristic of the layer).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herreman et al (US 5,965,851) in view of Fuiji et al (US 4,991,406), in view of Johnson (US 6,397,617), and in further view of Varanasi et al (US 9,163,398).
Regarding claim 17, Herreman discloses a porous structure located in the empty space between the case (11) and the cover (39), wherein the porous structure includes the sound-proof material (32, 34, 36, and/or 40 includes porous structures) layered on each other along a direction from the outer surface of the case to the inner surface of the cover (figure 7 further provides for additional layers), and wherein the porous structure further includes a plurality of empty spaces that formed between the case and the cover, the empty spaces being filled by air (3:55-59 “air pockets”). Herreman is silent concerning meta material. Varanasi discloses the use of metamaterials (150) for dampening sound from appliances. It would have been obvious to one of ordinary skill in the art to have provided Herreman with the meta material layer of Varanasi in order to achieve sound attenuation with a light weight structure (2:21-23).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dinicolas (US 8,357,031) magnetic cover;
Moynihan (US 2009/0145153) magnetic cover;
Chothave et al (US 11,105,516) insulative cover panel;
Mathur (US 9,762,994) meta material;
Watanabe et al (US 2021/0033290) sound adsorbing material;
Fujiwara et al (US 2020/0232660) sound absorber;
Seel (US 2008/0099274) sound cover for outdoor unit
Je (US 9,299,332) sound deadening for appliances
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763